 1   WO
 2                                   NOT FOR PUBLICATION
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Alan L Mendez-Galdamez,                            No. CV-17-03801-PHX-DJH
10                     Petitioner,                      ORDER
11   v.
12   Jon Gurule,
13                     Respondent.
14
15          This matter is before the Court on Alan L. Mendez-Galdamez’s (“Petitioner”)
16   Petition for Writ of Habeas Corpus (the “Petition”) pursuant to 28 U.S.C. § 2241 (Doc. 1)
17   filed October 16, 2017, and the Report and Recommendation (“R&R”) (Doc. 11) issued by
18   United States Magistrate Judge Deborah M. Fine on May 22, 2018. Petitioner’s sole claim
19   for relief in his Petition was for a bond hearing. (Doc. 1 at 9). On March 26, 2018,
20   Respondent filed response to the Petition (Doc. 10) that informed the Court that Petitioner
21   had received a bond hearing on January 31, 2018, during which an immigration judge
22   granted Petitioner’s request for a bond and had ordered his release from custody under a
23   bond of $20,000.00. (Doc. 10-3 at 2). Petitioner did not file a reply in support of his
24   Petition. In light of the January 31, 2018 bond hearing, Judge Fine concluded that the
25   Petition was moot and recommended it be denied and dismissed accordingly.
26   (Doc. 11 at 3).
27          Judge Fine advised the parties that they had fourteen days to file objections and that
28   the failure to timely do so “may result in the District Court’s acceptance of the Report and
 1   Recommendation without further review. (Doc. 11 at 4) (citing United States v. Reyna-
 2   Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)). Petitioner has not filed an objection
 3   and the time to do so has expired. Respondents have also not filed an objection. Absent
 4   any objections, the Court is not required to review the findings and recommendations in
 5   the R&R. See Thomas v. Arn, 474 U.S. 140, 149 (1989) (noting that the relevant provision
 6   of the Federal Magistrates Act, 28 U.S.C. § 636(b)(1), “does not on its face require any
 7   review at all . . . of any issue that is not the subject of an objection.”); Reyna-Tapia, 328
 8   F.3d at 1121 (same); Fed.R.Civ.P. 72(b)(3) (“The district judge must determine de novo
 9   any part of the magistrate judge’s disposition that has been properly objected to.”).
10          Nonetheless, the Court has reviewed Judge Fine’s well-reasoned R&R and agrees
11   with its findings and recommendations. The Court will, therefore, accept the R&R and
12   dismiss the Petition. See 28 U.S.C. § 636(b)(1) (“A judge of the court may accept, reject,
13   or modify, in whole or in part, the findings or recommendations made by the magistrate
14   judge.”); Fed.R.Civ.P. 72(b)(3) (same).
15          Accordingly,
16          IT IS ORDERED that Magistrate Judge Fine’s R&R (Doc. 11) is accepted and
17   adopted as the order of this Court.
18          IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus pursuant
19   to 28 U.S.C. § 2241 (Doc. 1) is denied and dismissed as moot.
20          IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing
21   Section 2254 Cases, a Certificate of Appealability and leave to proceed in forma pauperis
22   on appeal are denied because dismissal of the Petition is justified by a plain procedural bar
23   and jurists of reason would not find the procedural ruling debatable.
24          IT IS FINALLY ORDERED that the Clerk of Court shall terminate this action and
25   enter judgment accordingly.
26          Dated this 26th day of March, 2019.
27
28                                                Honorable Diane J. Humetewa
                                                  United States District Judge

                                                 -2-
